DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 12/20/2021. For example, the limitation stating “characterised in that during the charging step the partial pressure of the at least one soluble gaseous fluid is 10 up to 90% of the total pressure and the density of the eTP material is decreased by increasing the partial pressure of the soluble gaseous fluid and/or by increasing the total pressure during the charging step” has been deleted from the claim. Additionally, the total pressure to which the autoclave is increased has been changed in claim 1 from 50 - 250 bar to 100 - 250 bar. New claim 23 is added. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-8, 10-15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13, recites “…by introducing at least one or low soluble gaseous fluid…” This is indefinite because the claim could mean, at least one, or at least one or two, or at least one or two or more. It is unclear if the typographical error is the “or” or the “low.” Thus, the scope of the claim is unclear. The claims dependent on claim 1 do not clarify the issue. Therefore, claim 1, and all claims dependent thereon are indefinite. 
Claim 15, line 4 recites “preferably in the range of 100 - 250 bar, more preferably in the range of 100 - 200 bar.” The phrases "preferably " and “more preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In other words, it is unclear if the claims are limited to the limitations following “preferably” and “more preferably.”  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Daschlein et al. (US 2016/0297943).
Daschlein et al. teach a process for the production of expanded thermoplastic elastomer beads wherein a gaseous medium surrounds thermoplastic elastomer beads (¶19), said process comprising a) an impregnation step, wherein the gaseous medium has an impregnation temperature Ta, wherein a blowing agent is dissolved into the thermoplastic elastomer beads; b) an expanding step, wherein the thermoplastic elastomer beads are exposed to a pressure reduction at a first expanding temperature Tb and thereby expand. See ¶19-24. The density of the thermoplastic beads will necessarily decrease upon saturation with the blowing agent and expansion. The duration of the impregnation step is sufficient to saturate the thermoplastic elastomer beads with blowing agents. The pressure and temperature of the autoclave is controlled to allow saturation. This meets the “saturation step” of instant claim 1. Any blowing agent can be used for impregnation. Preference is given to physical blowing agents such as butane, pentane, cyclopentane, acetone, carbon dioxide, and argon. Mixtures of these can also be used. Use of carbon dioxide, which meets the instantly claimed soluble gaseous fluid, and nitrogen, which meets the low solubility gaseous fluid, and mixtures of these are preferred. Addition of carbon dioxide meets the “increasing the total pressure in the autoclave by adding at least one soluble gaseous fluid which has a solubility of > 10 mg gaseous fluid / g TP” and addition of nitrogen meets “increasing the total pressure in the autoclave….by introducing at least one or low soluble gaseous fluid which has a solubility of < 10 mg/ g TP.” The pressure in the autoclave for impregnation (“saturation”) disclosed in Daschlein et al. is preferably between 1 and 1000 bar, preferably between 50 bar and 700 bar, and the duration is sufficient to saturate the beads with blowing agent. See ¶36-37.
Thermoplastic polyurethane raw pellets (i.e. unexpanded pellets; this meets instant claims 2-3) are provided and used in, for Example, Examples 1 through 3 of Daschlein. The pellets are placed in an autoclave at temperatures and pressures which meet the instant claims (see discussion above and below). A mixture of 50 to 100wt% carbon dioxide and 0 to 50wt% nitrogen is preferably used as the blowing agent in which the pellets of Daschlein are impregnated. Carbon dioxide corresponds to the instantly claimed “at least one low soluble gaseous fluid which has a soluble of > 10 mg gaseous fluid / g TP” and nitrogen corresponds to the instantly claimed “low soluble gaseous fluid which has solubility < 10 mg gaseous fluid/ g TP” of instant claims 1 and 6-7. Argon is also described as being a suitable blowing which can be used in combination with the other blowing agents such as carbon dioxide and nitrogen. See ¶38-39 of Daschlein et al. Argon is a noble gas and meets instant claims 8 and 23.
It is noted that the “increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 100 - 250 bar by introducing at least one or low soluble gaseous fluid” as recited in the instant claims need not be separate or sequential. The introduction of the mixture of carbon dioxide and nitrogen (see above) at the pressure disclosed in Daschlein et al. (the pressure being 1 to 1000 bar, preferably 50 to 700 bar) increases the total pressure in the autoclave to a pressure which overlaps the range required by instant claim 1 and overlaps the pressures of claims 18 and 20-21. As identical gasses are added to an identical material in an identical apparatus at a pressure which meets the requirements of instant claim 1, the increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 100 - 250 bar by introducing at least one or low soluble gaseous fluid” are met by Daschlein et al. The pressure of Example 7 falls within the range of instant claims 18 and 20-21. 
The pressure of the impregnation step, which occurs in an autoclave at elevated temperature and pressure, overlaps the pressures recited in instant claims 14-15, 17-18, and 20-21. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Daschlein to increase the pressure in the autoclave to pressures which meet the instant claim limitations of instant claims 4, 14-15, 17-18, and 20-22 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. This pressure will necessarily saturate the beads of Daschlein with blowing agent; will necessarily increase the partial pressure of the soluble gaseous fluid as the same soluble gas (carbon dioxide) and the same pressure are being used in the same apparatus (autoclave) with the same material (thermoplastic polyurethane beads); and will thereby decrease the density of the thermoplastic polyurethane beads. 
The pressure in the autoclave is reduced to ambient to expand the beads. Ambient pressure falls within the range of the pressure of the expansion step of instant claim 1.  It would have been obvious to decrease the pressure at a rate of several bars/second as recited in claim 12 in order to rapidly expand the beads of Daschlein to the desired particle size. 
In Example 7, the temperature in the autoclave is 135ºC. In Example 8, the temperature of the autoclave during impregnation (“charging”) is 200ºC. In Example 9, the temperature is 145ºC. These temperatures fall within the ranges of instant claims 10, 14-15, 19, and 22 and/or provide a range which overlaps the temperatures required by the instant claims.  This temperature also meets the requirements of instant claim 5. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Daschlein to a temperature within the autoclave which meets the instant claim limitations of instant claims 10, 14-15, 19, and 22 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. This pressure will necessarily saturate the beads of Daschlein with blowing agent; will necessarily increase the partial pressure of the soluble gaseous fluid as the same soluble gas (carbon dioxide) and the same pressure are being used in the same apparatus (autoclave) with the same material (thermoplastic polyurethane beads); and will thereby decrease the density of the thermoplastic polyurethane beads. 
It would be obvious to use mixtures of carbon dioxide, nitrogen, and argon, as Daschlein et al. teaches that mixtures of these can be used. This meets instant claims 6-8 and 23. 
Regarding instant claim 11, Daschlein teaches that the maximum dimension of the expanded thermoplastic elastomer beads is from 2 mm to 15 mm, preferably from 5 mm to 12 mm. It would have been obvious to one of ordinary skill in the art that the beads of Daschlein, prior to expansion, have a diameter less than the preferred range for the expanded beads, including, for example, sizes which meet instant claim 11.  

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that Daschlein does not disclose the features of claim 1,  referencing the amendment to claim 1 which recites “increasing the total pressure in the autoclave by introducing at least one soluble gaseous fluid which has a solubility of >10 mg gaseous fluid / g TP; increasing the total pressure in the autoclave to a value in the range between 100 - 250 bar by introducing at least one  or low soluble gaseous fluid which has a solubility of <10 mg gaseous fluid / g TP.”
This is not persuasive.
As discussed above, addition of carbon dioxide meets the “increasing the total pressure in the autoclave by adding at least one soluble gaseous fluid which has a solubility of > 10 mg gaseous fluid / g TP” and addition of nitrogen meets “increasing the total pressure in the autoclave….by introducing at least one or low soluble gaseous fluid which has a solubility of < 10 mg/ g TP.” The pressure in the autoclave for impregnation (“saturation”) disclosed in Daschlein et al. is preferably between 1 and 1000 bar, preferably between 50 bar and 700 bar, and the duration is sufficient to saturate the beads with blowing agent. See ¶36-37. It is noted that the “increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 100 - 250 bar by introducing at least one or low soluble gaseous fluid” as recited in the instant claims need not be separate or sequential. The introduction of the mixture of carbon dioxide and nitrogen (see above) at the pressure and temperature(s) disclosed in Daschlein et al. (the pressure being 1 to 1000 bar, preferably 50 to 700 bar) increases the total pressure in the autoclave to a pressure which falls within the ranges of instant claims 1, 14-15, 18, and 20-21 (see Example 7, the pressure of which is 170 bar). As identical gasses are added to an identical material in an identical apparatus at a pressure which meets the requirements of instant claim 1, the increasing the total pressure in the autoclave” by introducing “at least one soluble gaseous fluid” and “increasing the total pressure in the autoclave to a value in the range between 100 - 250 bar by introducing at least one or low soluble gaseous fluid” are met by Daschlein et al. 
For the reasons provided above, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766